Guerry, J.
The accused was charged with the offense of illegally manufacturing spirituous, alcoholic, malt, and intoxicating liquors. The evidence disclosed that he was seen at a still, it not being disclosed what kind of still it was nor what was being produced therefrom. There was a fire under the still. The defendant was seen stirring beer in a box with a paddle. There were six good-size boxes of beer at the place. The evidence fails to disclose anything at all in reference to the nature of the beer, — as to whether it was alcoholic, and it is entirely silent on the question as to any liquor there found being spirituous, alcoholic, malt, or intoxicating, nor was any of the liquor named or called by such a designation as is commonly understood to. refer to alcoholic-liquors. The evidence of one of the witnesses was: “I did see Bill Davis and Horace Hall, they were in the beer, stirring beer. The still was in operation, they had a fire.” The State’s witnesses testified also that the defendant had offered them money and whisky not to tell what they had seen. Most of the evidence introduced was concerned with a description of the surroundings and as to whether it was possible for the State’s witnesses to have seen the still or persons *286present from where they stated they were standing. The evidence raises a very violent suspicion that the defendant was engaged in the manufacture of illicit liquors. However, it is entirely silent as to the nature of the still or what was being made therein, and we are unable to say that this amounts to direct evidence that intoxicating liquors were being made. Turpentine stills are too common in the State of Georgia for it to be inferred from the fact alone that a still was being operated that whisky was being made therein. The proof of beer being present is not alone sufficient. In Cripe v. State, 4 Ga. App. 832 (62 S. E. 567), it was said: “Evidence must be adduced to show that such beer is intoxicating. This is due to the fact that there are many beers, such as persimmon beer, ginger beer, spruce beer, and others, which are not generally supposed to be intoxicating.” In Lumpkin v. Atlanta, 9 Ga. App. 470 (71 S. E. 755), it was said: “Not every liquid called beer is judicially known to be intoxicating. Cripe v. State, 4 Ga. App. 832, supra; Snider v. State, 81 Ga. 753 (7 S. E. 631, 12 Am. St. R. 350). Some beers are known to be nonintoxicating. In order to show that the sale of a liquid denominated as beer is unlawful, and consequently that the keeping of the liquid for sale is likewise unlawful, it must be shown that the beer in question comes within one of those classes whose sale is regulated by law.” The indictment charged, and it was necessary to prove that there was being manufactured at such still spirituous, alcoholic, malt, and intoxicating liquors. The fact alone that beer was being stirred, without showing the nature of the beer, was not sufficient to support a conviction.

Judgment reversed.


Broyles, G. J., concurs.